DETAILED ACTION
	Claims 1-29 are currently pending.  Claims 1-8, 10-15, 18, 20-22 and 24-29 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of latanoprost, benzalkonium chloride, cyclodextrin and crosslinked polyacrylamide modified with 2-sufloethyl methacrylate (SEM) crosslinked with MBAM in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Qining Deng was called in 1/18/2022 to clarify the crosslinking monomer that forms the polymeric matrix.  An election of MBAM was made.
Claims 9, 16-17, 19 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Priority
	The instant application is a continuation of 16/782,628, filed 02/05/2020 which claims priority to provisional applications 62/802,132, filed 02/06/2019, and 62/941,398, filed 11/27/2019.
Information Disclosure Statement

Claim Objections
Claims 21-22 is objected to because of the following informalities:  Claims 21-22 contains the limitation of “pass though” which is a typographical error for “pass through”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, 18, 20-22 and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 The instant claim contains functional language of “complexing agent is configured to reduce an affinity of the ophthalmic agent for the polymeric matrix” and “wherein the polymeric matrix is configured to selectively absorb the preservative when in the solution…”.  The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  
The specification discloses in some embodiments the complexing agent comprises a cyclodextrin [0008] and the matrix material may selectively remove a preservative from the solution, emulsion or suspension.  The complexing agent may interact with the polymeric matrix and the complexing agent [0081]. The porous matrix 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recite “prostaglandin analog drug”. The term "analog" in claim 10 is a term which renders the claim indefinite.  The term "analog" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how structurally different a compound may be any of the claimed compounds and still be considered an analog of these compounds.  The instant claims and specification do not provide a clear metes and bounds of the claim and the term analog is not defined.
Claims 25 and 27 contains the trademarks/trade names SR 351 and SR9035.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name SR 351 to identify Trimethylolpropane triacrylate and SR9035 to identify 
Claim 29 recites the limitation "the cross-linked polyacrylamide material" in first line.  Claim 1, from which it depends, is directed to a polymeric matrix and does not disclose a cross-linked polyacrylamide.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-8, 10-15, 18, 20-22, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,933,289 (Applicant provided) in view of US 10,123,904 (Applicant provided).
Regarding claim 1, the limitation of a method for administering an ophthalmic agent, comprising: providing a solution, emulsion or suspension comprising a hydrophobic ophthalmic agent, a preservative and a complexing agent, wherein the complexing agent is configured to form a complex with the hydrophobic ophthalmic agent is met by the ‘289 patent teaching topical use of an ophthalmic drug by incorporating an effective amount of a cyclodextrin to complex the active drug (abstract) wherein complex is taught to include inclusion formation (column 5, lines 1-10) and the active drug includes prostaglandins (column 6, lines 40-55).  The instant specification evidences bimatoprost is a hydrophobic ophthalmic agent [0010].
Regarding claim 2, the limitation of wherein the complexing agent and the hydrophobic ophthalmic agent form an inclusion compound is met by the ‘289 patent teaching cyclodextrins have a hydrophilic exterior and hydrophobic interior which forms a cavity in an aqueous environment and often hydrophobic molecules form inclusions in the cyclodextrin compound (column 2, lines 45-60) wherein the complex formed with the active agent includes inclusions of the active drug (column 5, lines 1-10).

Regarding claim 4, the limitation of wherein the cyclodextrin is sized to host the hydrophobic ophthalmic agent within the hydrophobic interior of the cyclodextrin is met by the ‘289 patent teaching cyclodextrin forming complex with the active drug (abstract).
Regarding claim 5, the limitation of wherein the cyclodextrin is at least one of selected from a group including 2-hydroxypropyl beta-cyclodextrin is met by the ‘289 patent teaching 2-hydroxypropyl beta-cyclodextrin (Table 1).
Regarding claim 6, the limitation of wherein the concentration of the complexing agent is less than 200 micromolar is met by the ‘289 publication teaching 0.5 gram/ml 2-hydroxypropyl gamma-cyclodextrin (MW about 1576) (column 13, lines 15-30) which equates to 317 micromolar.  (0.5 g/ml = 500 g/l; 500g/l / 1576 g/mol = 0.317 mol/L = 317 micromolar).  The ‘289 patent teaches the concertation of cyclodextrin to be 0.1 to 1.1% (claim 8), thus teaching a wide range of the cyclodextrin is known to be used in the formation indicating an optimizable parameter. The ‘289 patent further teaches the amount of cyclodextrin is adjusted so that the free active drug is between 8% to 90% of the total active drug (column 6, lines 30-40), thus teaching the amount of cyclodextrin included in the formation is a known optimizable parameter to determine how much of the active agent is complexed vs. free. 
Regarding claim 7, the limitation of wherein a concentration of the complexing agent is greater than the concentration of the ophthalmic agent by about 10:1 by mole to about 100:1 by mole is met by the ‘289 patent teaching 0.03 g bimatoprost with a -5 moles.  The ‘289 patent teaches 2-hydroxypropyl gamma cyclodextrin to be present at 0.5 g with a molecular weight of 1576 (column 13, lines 15-30), which equates to 3.17 x10--4.  This leads to a ratio of 4.39:1 cyclodextrin to active agent.
Regarding claim 8, the limitation of wherein a concentration of the complexing agent is greater than the concentration of the ophthalmic agent by at least 2 percent by mol is met by the ‘289 patent teaches the cyclodextrin is added to about ten-fold molar excess relative to bimatoprost (column 10, lines 25-30).  Further as discussed above the cyclodextrin is an optimizable parameter.
Regarding claim 10, the limitation of wherein the hydrophobic ophthalmic agent is selected from the group which includes bimatoprost (column 10, lines 25-30).
Regarding claim 11, the limitation of wherein the concentration of the ophthalmic agent is less than 200 millimolar is met by the ‘289 patent teaching .03 g/ml (Example 5) which equates to BLAH (0.03 g/ml = 30 g/l; 30 g/l / 415 g/mol = .072 mol = 72 micromolar.
Regarding claim 12, the limitation of wherein the concentration of the ophthalmic agent is less than 0.05% by weight is met by the ‘289 patent teaching bimatoprost present at a concentration of from 0.003% and 0.1% (claim 1).
Regarding claim 13, the limitation of wherein the preservative is benzalkonium chloride is met by the ‘289 patent teaching in another preferred embodiment preservatives are used including benzalkonium chloride (column 8, lines 15-25).


The ‘289 patent does not specifically teach wherein the polymeric matrix is a polymeric hydrogel (claim 15).
The ‘289 patent does not specifically teach wherein the polymeric matrix comprises cross linkers (claim 18).
 The ‘289 patent does not specifically teach where the solution is disposed within a chamber of a compressible bottle (claim 20).

The ‘904 patent teaches a BAK removal device which is a plug of microparticles of hydrophilic polymeric gel (abstract), specifically a hydrogel (column 8, lines 67), wherein BAK is taught to be benzalkonium chloride (column 1, lines 50-60).  BAK is considered a necessary evil for prevention of microorganism growth in the bottle while displaying toxic effects on the ocular tissue (column 2, lines 48-55).  The device is taught to be a preservative removing device (column 3, lines 60-67).  The hydrophilic polymer gel can be pHEMA or copolymers of such including dimethyl acrylamide (column 4, lines 1-15) and may contain a crosslinker (Figure 18), reading on claim 24.  The preservative removing device includes a multi-dosing device for delivery of the 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the device containing a hydrogel taught by the ‘904 patent to administer the composition taught by the ‘289 patent because the ‘904 patent teaches the device to remove BAK preservative and the ‘289 patent teaches the composition to include BAK.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include BAK in the composition followed by removal through the use of the device of the ‘904 patent because the ‘289 patent teaches the composition to include BAK and the ‘904 patent teaches the need for the preservative BAK in the composition and the need for the removal due to toxic effect on ocular tissues, thus the use of BAK and removal of BAK from an ophthalmic 
It would have been prima facie obvious to one of ordinary skill in the art to use latanoprost in the composition taught by the ‘289 patent as the ‘289 patent teaches ophthalmic compositions containing prostaglandins such as bimatoprost and the ‘904 patent teaches latanoprost to be a prostaglandin to be used in ophthalmic administration.  It would have been obvious to one of ordinary skill in the art to substitute a first prostaglandin as taught by the ‘289 patent with a second prostaglandin latanoprost, as taught by the ‘904 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
Regarding the limitation of wherein the complexing agent is configured to reduce an affinity of the ophthalmic agent for the polymeric matrix is met by the ‘289 publication .
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,933,289 in view of US 10,123,904 as applied to claims 1-8, 10-15, 18, 20-22, 24 and 29 above, and further in view of US 2018/0185819.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-8, 10-15, 18, 20-22, 24 and 29 are taught by the combination of the ‘289 patent and the ‘904 patent.  
The combination of references does not teach wherein the polymeric matrix is a hydrogel prepared from polyacrylamide crosslinked with at least one crosslinking monomer selected from the elected N,N’-methylenebis(acrylamide (MBAM) (claim 25).
The combination of references does not teach the polymeric matrix hydrogel being crosslinked with N,N’-methylenebis(acrylamide) and the crosslinked polyacrylamide is modified with 2-sulfoethyl methacrylate (claim 26-28), wherein the crosslinked polyacrylamide material is isolated (claim 28).
The ‘819 publication is directed to super absorbent polymers which excellent physical properties required for a super absorbent polymers (abstract).  The ethylene 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use monomers such as 2-(methy)acryloyl ethane sulfonic acid and acrylamide polymers in the polymer matrix taught by the ‘904 patent because the ‘904 patent teaches the polymer matrix to include methacrylic acid monomers and acrylamide monomers (column 20, lines 55-65) wherein the additional co-monomers have a high water content polymer which can result in less affinity of the hydrogel for the hydrophobic drug and the ‘819 publication teaches monomers which include water adsorbent polymers such as 2-(methy)acryloyl ethane sulfonic acid and meth(acrylamide).  It would have been prima facie obvious to use known water absorbent unsaturated polymers as taught by the ‘819 publication to be substituted for the unsaturated water absorbent polymers taught by the ‘904 patent.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success because the ‘904 patent is directed to a hydrogel containing unsaturated hydrophilic monomers to affect water absorbency and the ‘819 publication is directed to absorbing hydrogels which contain specific unsaturated monomers.
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using N,N’-methylenebisacrylamide for the crosslinking agent in the polymer taught by the ‘904 patent because the ‘819 publication teaches the interchangeability of ethylene glycol dimethacrylate and N,N’methylenebisacrylamide [0060] and the ‘904 patent teaches the use of ethylene glycol di(meth)acrylate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-5, 7-8, 10, 13, 20-22 and 24-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31, 41, 43, 45, 47-48, 50, 53-55, 60, 64, 67 and 71-78 of copending Application No. 16/782,628 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘628 application are directed to administering ophthalmic composition containing active agents such as latanoporst using complexing agents such as cyclodextrins, wherein the composition is administered through a squeeze bottle containing a polymer matrix with overlapping polymeric composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613